DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed December 8, 2020 has been entered. Claims 1-20 remain pending in the application.

Response to Arguments
Applicant’s arguments filed December 8, 2020 have been fully considered.
	Applicant argues, at p. 6 of the December 8, 2020 response, that Bruening would allegedly fail to teach the amended limitations of claim 1, based upon ¶0025 and fig. 1 as well as paras. 70-72, 53, 97-100, 56, 59 and 62. Examiner respectfully disagrees.
	As a preliminary matter, applicant’s characterization of the Bruening reference is premised upon a paragraph (¶0025) that not only has not been cited by the examiner at all, but is immediately followed by a paragraph beginning: “In one embodiment…” [Bruening, ¶0026]
	Examiner further notes that paras. 0026-0027 of Bruening have already been cited in the June 9, 2020 Non Final Rejection (e.g. claims 4 and 6) as reciting linking functionality relevant to the claimed invention. The previous grounds of rejection of claim 1 had also cited ¶0026 in the Non Final Rejection and updated grounds of 
	In particular, ¶0027 of Bruening explicitly teaches (examiner noting that runtime means execution):

“RCM 10 is able to observe and manipulate every application instruction prior to its execution by building upon known techniques of code caching, linking…” [Emphasis added. Bruening: ¶0027]

	When viewed in the context of the teachings relating to linking/binding, or updating/rebasing operations of Bruening, the examiner would respectfully suggest that, despite some differences in exact verbiage used, one of ordinary skill in the art would understand the teachings of Bruening to still read upon the independent claims’ presently drafted limitations reciting more-or-less, as paraphrased by applicant “generating, prior to runtime, a linked list table including linking data to be stored in a table data structure for rebase and bind operations, much less having instructions to implement the table data structure to perform the rebase and bind operations” [December 8, 2020 response, p. 6] 
	The examiner notes that the Bruening reference does rely upon tables for performance of lookups in memory, as discussed e.g. with regard to mapping tables for addresses pointed to discussed at ¶0053. However, the Bruening reference’s performance of equivalent functionality to that claimed, even, arguendo, without reference to a “table”, in those words, would not negate the fact that the scope of the 
	Accordingly, applicant’s arguments at p. 6 of the December 8, 2020 response that Bruening would allegedly fail to teach the amended limitations of claim 1, based upon ¶0025 and fig. 1 as well as paras. 70-72, 53, 97-100, 56, 59 and 62, have been fully considered but have not been found to be persuasive.
	Applicant further argues, at pp. 6-7 of the December 8, 2020 response, that claims 2-20 would allegedly be allowable for similar reasons as have been presented with regard to claim 1. Examiner therefore respectfully offers a similar response to the arguments directed to claims 2-20 as had been set forth above in response to the arguments directed to claim 1. Accordingly, applicant’s arguments at pp. 6-7 of the December 8, 2020 response that claims 2-20 would allegedly be allowable for similar reasons as have been presented with regard to claim 1, have been fully considered but have not been found to be persuasive for similar reasons as have been set forth above with regard to claim 1.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-13 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pre-Grant Publication 2006/0190924 to Bruening.

With regard to independent claim 1,
	Bruening teaches a computer-implemented method comprising: 
	Generating, prior to runtime, a linked list table including a first component having linking data to be stored in a table data structure (Bruening: ¶¶0070-0072 – linked list for code, in fragments; RCM 10 system operations. See ¶¶0097-0100 – possible double-linked list structure for fragments. See also ¶¶0026-0027 – RCM 10 dynamically binding code with manipulation of every application instruction prior to execution, i.e. “runtime”, as well as discussion of table structure storage as relates to RCM 10, code, fragments at, at least, ¶0053, ¶0062 and ¶¶0075-0078. Examiner notes that the term “component” is not defined in any particular way in the specification and is accordingly afforded such broadest reasonable interpretation to denote any data structure and/or item to perform the recited functionality, i.e. a code instruction/fragment.) for one or more rebase (Bruening: ¶0056 – rebinding and and bind operations (Bruening: ¶0056 – rebinding and rebasing operations performed. See ¶¶0026-0027 – RCM 10 dynamically binding code with manipulation of every application instruction prior to execution, i.e. “runtime”. Examiner notes that the term “component” is not defined in any particular way in the specification and is accordingly afforded such broadest reasonable interpretation to denote any data structure and/or item to perform the recited functionality, i.e. a code instruction/fragment.) and a second component having instructions to implement the table data structure to perform the rebase and bind operations according to a linked list chain (Bruening: ¶¶0070-0072 – linked list for code, in fragments; RCM 10 system operations. See ¶¶0097-0100 – possible double-linked list structure for fragments. See also discussion of table structure storage as relates to RCM 10, code, fragments at, at least, ¶0053, ¶0062 and ¶¶0075-0078. See also ¶0056 – rebinding and rebasing operations performed, ¶¶0026-0027 – RCM 10 dynamically binding code with manipulation of every application instruction prior to execution, i.e. “runtime” and ¶0062 – rebase operation association with tables. Examiner notes that the term “component” is not defined in any particular way in the specification and is accordingly afforded such broadest reasonable interpretation to denote any data structure and/or item to perform the recited functionality, i.e. a code instruction/fragment. See also ¶0104 – individual instances recited without limitation); and 
	executing the instructions in the second component of the linked list table to perform the one or more rebase and bind operations based on the linked list chain. (Bruening: ¶¶0070-0072 – linked list for code, in fragments; RCM 10 system operations. See ¶¶0097-0100 – possible double-linked list structure for fragments. See also discussion of table structure storage as relates to RCM 10, code, fragments at, at least, ¶0053, ¶0062 and ¶¶0075-0078. See also ¶0056 – rebinding and rebasing operations performed, ¶¶0026-0027 – RCM 10 dynamically binding code with manipulation of every application instruction prior to execution, i.e. “runtime” and ¶0062 – rebase operation association with tables. Examiner notes that the term “component” is not defined in any particular way in the specification and is accordingly afforded such broadest reasonable interpretation to denote any data structure and/or item to perform the recited functionality, i.e. a code instruction/fragment. See also ¶0104 – individual instances recited without limitation)

With regard to dependent claim 2, which depends upon independent claim 1,
	Bruening teaches the computer-implemented method as in claim 1, wherein executing the instructions comprises: 
	creating space in memory for the table data structure (Bruening: ¶0053, ¶0062 and ¶¶0075-0078 - table structure storage as relates to RCM 10, code, fragments at, at least); 
	storing a state in the table data structure indicated in the instructions included in the second component (Bruening: ¶¶0070-0072 – linked list for code, in fragments; RCM 10 system operations. See ¶¶0097-0100 – possible double-linked list ; and 
	performing the one or more rebase and bind operations based on the linked list chain. (Bruening: ¶¶0070-0072 – linked list for code, in fragments; RCM 10 system operations. See ¶¶0097-0100 – possible double-linked list structure for fragments. See also discussion of table structure storage as relates to RCM 10, code, fragments, stored state at, at least, ¶0053, ¶0062 and ¶¶0075-0078. See also ¶0056 – rebinding and rebasing operations performed, ¶¶0026-0027 – RCM 10 dynamically binding code with manipulation of every application instruction prior to execution, i.e. “runtime” and ¶0062 – rebase operation association with tables. Examiner notes that the term “component” is not defined in any particular way in the specification and is accordingly afforded such broadest reasonable interpretation to denote any data structure and/or item to perform the recited functionality, i.e. a code instruction/fragment. See also ¶0104 – individual instances recited without limitation)


	Bruening teaches the computer-implemented method as in claim 1, wherein the linking data stored in the first component comprise pointers including a value component and a metadata component. (Bruening: ¶¶0030-0031 – pointers are stored including a component to denote branch taken, i.e. “metadata”, as well as values pointed to according to data structure storage details in a two-instruction configuration pertaining to fragments. See also above citations. Examiner notes that the term “component” is not defined in any particular way in the specification and is accordingly afforded such broadest reasonable interpretation to denote any data structure and/or item to perform the recited functionality, i.e. a code instruction/fragment.)

With regard to dependent claim 4, which depends upon dependent claim 3,
	Bruening teaches the computer-implemented method as in claim 3, wherein performing the one or more rebase and bind operations based on the linked list chain comprises:
 	retrieving a first linking operation opcode in the linked list table (Bruening: ¶¶0026-0027 – RCM 10 dynamically binding code, linking. ¶¶0070-0072 – linked list for code, in fragments; RCM 10 system operations. See ¶¶0097-0100 – possible double-linked list structure for fragments. See also discussion of table structure storage as relates to RCM 10, code, fragments at, at least, ¶0053, ¶0062 and ¶¶0075-0078. Examiner notes that the term “component” is not defined in any particular way in the specification and is accordingly afforded such broadest reasonable interpretation to ; and
	examining a pointer in the linking data corresponding to the first linking operation opcode. (Bruening: ¶¶0030-0031 – pointers are stored including a component to denote branch taken, i.e. “metadata”, as well as values pointed to according to data structure storage details in a two-instruction configuration pertaining to fragments. See also above citations.)

With regard to dependent claim 5, which depends upon dependent claim 4,
	Bruening teaches the computer-implemented method as in claim 4, wherein examining the pointer comprises examining a bind component within the metadata component to determine whether an operation is a rebase operation or a bind operation. (Bruening: ¶¶0030-0031 – pointers are stored including a component to denote branch taken, i.e. “metadata”, as well as values pointed to according to data structure storage details in a two-instruction configuration pertaining to fragments. ¶0056 – rebinding and rebasing operations performed, ¶¶0026-0027 – RCM 10 dynamically binding code, linking specific operation and ¶0062 – rebase specific operation performed, association with tables. Examiner notes that the term “component” is not defined in any particular way in the specification and is accordingly afforded such broadest reasonable interpretation to denote any data structure and/or item to perform the recited functionality, i.e. a code instruction/fragment.)



	Bruening teaches the computer-implemented method as in claim 5, wherein performing the one or more rebase and bind operations further comprises performing the operation indicated by the bind component. (Bruening: ¶¶0030-0031 – pointers are stored including a component to denote branch taken, i.e. “metadata”, as well as values pointed to according to data structure storage details in a two-instruction configuration pertaining to fragments. ¶0056 – rebinding and rebasing operations performed, ¶¶0026-0027 – RCM 10 dynamically binding code, linking specific operation and ¶0062 – rebase specific operation performed, association with tables. Examiner notes that the term “component” is not defined in any particular way in the specification and is accordingly afforded such broadest reasonable interpretation to denote any data structure and/or item to perform the recited functionality, i.e. a code instruction/fragment.)

	Claims 9-13 are similar in scope to claims 1-5 respectively and are each rejected under a similar respective rationale.

With regard to independent claim 16, 
	Claim 16 is similar in scope to independent claim 1 and is rejected under a similar rationale.

	Claims 17-19 are similar in scope to claims 3-5 respectively and are each rejected under a similar respective rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bruening in view of US Pre-Grant Publication 2017/0139696 to Yehuda.

With regard to dependent claim 7, which depends upon dependent claim 5,
	Bruening teaches the computer-implemented method as in claim 5, wherein examining the pointer further comprises examining a next component in the metadata component to determine a second linking operation opcode in the linked list table. (Bruening: ¶¶0026-0027 – RCM 10 dynamically binding code, linking. ¶¶0070-0072 – linked list for code, in fragments; RCM 10 system operations. See ¶¶0097-0100 – possible double-linked list structure for fragments. See also discussion of table structure storage as relates to RCM 10, code, fragments at, at least, ¶0053, ¶0062 and ¶¶0075-0078. Examiner notes that the term “component” is not defined in any particular way in the specification and is accordingly afforded such broadest reasonable interpretation to denote any data structure and/or item to perform the recited functionality, i.e. a code instruction/fragment. See also ¶0104 – individual instances recited without limitation.)
	Bruening does not fully and explicitly teach an offset.
	Yehuda teaches a method wherein examining a pointer comprises examining a component to determine an offset to a second linking operation opcode (Yehuda: ¶0053 – linking operation based on offset to a pointer. See ¶0004 – offset address for executable operation. See also abstract – use of offset, linking operation code, i.e. “opcode”.) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the offset pointer determination of Yehuda into the linking system of Bruening by programming the instructions of Bruening (Bruening: ¶0027) to examine pointers based on an offset determination, as taught by Yehuda. Both systems are directed to use of pointers (Bruening: ¶¶0030-0031; Yehuda: ¶0053) as well as performing rebase operations (Bruening: ¶0062; Yehuda: ¶0004). An advantage obtained through examining pointers based on an offset determination would therefore have been advantageous to implement in the Bruening linking system’s metadata component and linked list table. In particular, the motivation to combine the Bruening and Yehuda references would have been to allow for execution of all desired functions from a single executable. (Yehuda: ¶0004)

With regard to dependent claim 14, which depends upon dependent claim 12,
	Bruening teaches the data processing system as in claim 12, wherein examining the pointer further comprises examining a next component in the metadata component to determine a second linking operation opcode in the linked list table. (Bruening: ¶¶0026-0027 – RCM 10 dynamically binding code, linking. ¶¶0070-0072 – linked list for code, in fragments; RCM 10 system operations. See 
	Bruening does not fully and explicitly teach an offset.
	Yehuda teaches a system wherein examining a pointer comprises examining a component to determine the offset to a second linking operation opcode. (Yehuda: ¶0053 – linking operation based on offset to a pointer. See ¶0004 – offset address for executable operation. See also abstract – use of offset, linking operation code, i.e. “opcode”.)









Claims 8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bruening in view of US Pre-Grant Publication 2017/0262387 to Sell.

With regard to dependent claim 8, which depends upon dependent claim 5,
	Bruening teaches the computer-implemented method as in claim 5.
	Bruening does not fully and explicitly teach wherein examining the pointer further comprises examining an authentication component in the metadata component to determine whether the pointer is to be encrypted.  
	Sell teaches a method wherein examining a pointer comprises examining an authentication component in a metadata component to determine whether the pointer is to be encrypted. (Sell: ¶0038 – metadata, encryption determination for implementing protected pointers. See ¶¶0050-0051 – linking, pointer tracking table. Examiner notes that the term “component” is not defined in any particular way in the specification and is accordingly afforded such broadest reasonable interpretation to denote any data structure and/or item to perform the recited functionality, i.e. a code instruction/fragment.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the authentication component encryption determination of Sell into the linking system of Bruening by programming the instructions of Bruening (Bruening: ¶0027) to make an authentication-based encryption determination, as taught by Sell. Both systems are directed to use of pointers (Bruening: ¶¶0030-0031; Sell: abstract) as well as performing linking operations (Bruening: ¶¶0026-0027; Sell: ¶¶0050-0051). An advantage obtained through authentication-based 

With regard to dependent claim 15, which depends upon dependent claim 12,
	Bruening teaches the data processing system as in claim 12.
	Bruening does not fully and explicitly teach wherein examining the pointer further comprises examining an authentication component in the metadata component to determine whether the pointer is to be encrypted.
	Sell teaches a method wherein examining a pointer comprises examining an authentication component in the metadata component to determine whether the pointer is to be encrypted. (Sell: ¶0038 – metadata, encryption determination for implementing protected pointers. See ¶¶0050-0051 – linking, pointer tracking table. Examiner notes that the term “component” is not defined in any particular way in the specification and is accordingly afforded such broadest reasonable interpretation to denote any data structure and/or item to perform the recited functionality, i.e. a code instruction/fragment.)

With regard to dependent claim 20, which depends upon dependent claim 18, 
	Claim 20 is similar in scope to claim 15 and is rejected under a similar rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125.  The examiner can normally be reached on Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157       

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157